




AutoMD, Inc.
Stock Option Grant Notice
(2014 Equity Incentive Plan)
AutoMD, Inc. (the “Company”), pursuant to its 2014 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth in this Stock Option Grant Notice
(this “Grant Notice”), in the Option Agreement, the Plan and the Notice of
Exercise, all of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not explicitly defined herein but defined in the
Plan or the Option Agreement will have the same definitions as in the Plan or
the Option Agreement. If there is any conflict between the terms herein and the
Plan, the terms of the Plan will control.


Optionholder:
Shane Evangelist
Date of Grant:
January 29, 2015
Vesting Commencement Date:
January 29, 2015
Number of Shares Subject to Option:
975,000
Exercise Price (Per Share):
$1.00
Total Exercise Price:
$975,000
Expiration Date:
January 28, 2025



Type of Grant:     ¨ Incentive Stock Option 1     ý Nonstatutory Stock Option
Exercise Schedule:    ý Same as Vesting Schedule ¨ Early Exercise Permitted
Vesting Schedule:
One-fourth (1/4th) of the shares vest one year after the Vesting Commencement
Date; the balance of the shares vest in a series of thirty-six (36) successive
equal monthly installments measured from the first anniversary of the Vesting
Commencement Date, subject to Optionholder’s Continuous Service as of each such
date.

Payment:     By one or a combination of the following items (described in the
Option Agreement):
    By cash, check, bank draft or money order payable to the Company
Pursuant to a Regulation T Program if the shares are publicly traded
By delivery of already-owned shares if the shares are publicly traded
By deferred payment
If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement


______________
1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.






--------------------------------------------------------------------------------






Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Option Agreement and the Plan.
Optionholder acknowledges and agrees that this Grant Notice and the Option
Agreement may not be modified, amended or revised except as provided in the
Plan. By accepting this option, Optionholder consents to receive such documents
by electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company. Optionholder further acknowledges that as of
the Date of Grant, this Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
the acquisition of stock in the Company and supersede all prior oral and written
agreements, promises and/or representations on that subject with the exception
of (i) options or other compensatory stock awards previously granted and
delivered to Optionholder, and (ii) the following agreements only.
Other Agreements:        
        
AutoMD, Inc.
By: /s/ Bryan Stevenson
       Signature
Title: Corporate Secretary
Date: 2/16/15
Optionholder:
/s/ Shane Evangelist
     Signature


Date: 2/16/15

Attachments: Option Agreement, 2014 Equity Incentive Plan and Notice of Exercise




--------------------------------------------------------------------------------






Attachment I
Option Agreement
AutoMD, Inc.
2014 Equity Incentive Plan


Option Agreement - Single Trigger Vesting Acceleration; Revised Post Termination
Exercise Periods
(Incentive Stock Option or Nonstatutory Stock Option)
Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Option
Agreement (the “Option Agreement”), AutoMD, Inc. (the “Company”) has granted you
an option (the “Option”) under its 2014 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice. The Option is
granted to you effective as of the date of grant set forth in the Grant Notice
(the “Date of Grant”). If there is any conflict between the terms in this Option
Agreement and the Plan, the terms of the Plan will control. Capitalized terms
not explicitly defined in this Option Agreement or in the Grant Notice but
defined in the Plan will have the same definitions as in the Plan.
The details of your Option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.Vesting. Your Option will vest as provided in your Grant Notice. Vesting will
cease upon the termination of your Continuous Service.
2.Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your Option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.
3.Exercise Restriction for Non-Exempt Employees. If you are an Employee eligible
for overtime compensation under the Fair Labor Standards Act of 1938, as amended
(that is, a “Non-Exempt Employee”), and except as otherwise provided in the
Plan, you may not exercise your option until you have completed at least six (6)
months of Continuous Service measured from the Date of Grant.
4.Exercise prior to Vesting (“Early Exercise”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your Option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your Option, to exercise all or part of your Option, including the unvested
portion of your Option; provided, however, that:




--------------------------------------------------------------------------------






(a)a partial exercise of your Option will be deemed to cover first vested shares
of Common Stock and then the earliest vesting installment of unvested shares of
Common Stock;
(b)any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;
(c)you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and
(d)if your Option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your Option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your Option(s) or portion thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.
5.Method of Payment. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:
(a)Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.
(b)Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your Option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your Option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.
(c)If this Option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your Option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your Option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.
(d)Pursuant to the following deferred payment alternative:
(i)Not less than one hundred percent (100%) of the aggregate exercise price,
plus accrued interest, will be due four (4) years from date of exercise or, at
the Company’s election, upon termination of your Continuous Service.




--------------------------------------------------------------------------------






(ii)Interest will be compounded at least annually and will be charged at the
minimum rate of interest necessary to avoid (1) the treatment as interest, under
any applicable provisions of the Code, of any amounts other than amounts stated
to be interest under the deferred payment arrangement and (2) the classification
of your option as a liability for financial accounting purposes.
(iii)In order to elect the deferred payment alternative, you must, as a part of
your written notice of exercise, give notice of the election of this payment
alternative and, in order to secure the payment of the deferred exercise price
to the Company hereunder, if the Company so requests, you must tender to the
Company a promissory note and a pledge agreement covering the purchased shares
of Common Stock, both in form and substance satisfactory to the Company, or such
other or additional documentation as the Company may request.
6.Whole Shares. You may exercise your option only for whole shares of Common
Stock.
7.Securities Law Compliance. In no event may you exercise your Option unless the
shares of Common Stock issuable upon such exercise are then registered under the
Securities Act or, if not registered, the Company has determined that such
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your Option also must comply
with all other applicable laws and regulations governing your Option, and you
may not exercise your Option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).
8.Term. You may not exercise your Option before the Date of Grant or after the
expiration of the Option’s term. The term of your Option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:
(a)one (1) year after the termination of your Continuous Service for Cause;
(b)one (1) year after the termination of your Continuous Service as a result of
your resignation without Good Reason (as defined below);
(c)two (2) years after the termination of your Continuous Service without Cause;
(d)two (2) years after the termination of your Continuous Service as a result of
your resignation for Good Reason;
(e)two (2) years after the termination of your Continuous Service due to (i)
your Disability or (ii) your death;
(f)the Expiration Date indicated in your Grant Notice; or
(g)the day before the tenth (10th) anniversary of the Date of Grant.
If your Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your Option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
your permanent and total disability, as defined in Section 22(e)(3) of the Code.
The Company has provided for extended exercisability of your Option under
certain circumstances for your benefit but cannot guarantee that your Option
will necessarily be treated as an Incentive Stock Option if you continue to
provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your Option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.
For purposes of this Section 8, “Good Reason” shall have the meaning set forth
in the Employment Agreement, dated February 14, 2014, by and between you and
U.S. Auto Parts Network, Inc.




--------------------------------------------------------------------------------






9.Exercise.
(a)You may exercise the vested portion of your Option (and the unvested portion
of your Option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.
(b)By exercising your Option you agree that, as a condition to any exercise of
your Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your Option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.
(c)If your Option is an Incentive Stock Option, by exercising your Option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your Option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your Option.
(d)By accepting your Option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to any shares of Common Stock or other securities of the Company
held by you, for a period of one hundred eighty (180) days following the
effective date of a registration statement of the Company filed under the
Securities Act or such longer period as the underwriters or the Company will
request to facilitate compliance with FINRA Rule 2711 or NYSE Member Rule 472 or
any successor or similar rules or regulation (the “Lock-Up Period”); provided,
however, that nothing contained in this section will prevent the exercise of a
repurchase option, if any, in favor of the Company during the Lock-Up Period.
You further agree to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 9(d).
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 9(d) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.
10.Transferability. Except as otherwise provided in this Section 10, your Option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.
(a)Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your Option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.




--------------------------------------------------------------------------------






(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your Option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this Option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this Option is an Incentive Stock
Option, this Option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.
(c)Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this Option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this Option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.
11.Right of First Refusal. Shares of Common Stock that you acquire upon exercise
of your Option are subject to any right of first refusal that may be described
in the Company’s bylaws in effect at such time the Company elects to exercise
its right; provided, however, that if there is no right of first refusal
described in the Company’s bylaws at such time, the right of first refusal
described below will apply. The Company’s right of first refusal will expire on
the first date upon which any security of the Company is listed (or approved for
listing) upon notice of issuance on a national securities exchange or quotation
system (the “Listing Date”).
(a)Prior to the Listing Date, you may not validly Transfer (as defined below)
any shares of Common Stock acquired upon exercise of your Option, or any
interest in such shares, unless such Transfer is made in compliance with the
following provisions:
(i)Before there can be a valid Transfer of any shares of Common Stock or any
interest therein, the record holder of the shares of Common Stock to be
transferred (the “Offered Shares”) will give written notice (by registered or
certified mail) to the Company. Such notice will specify the identity of the
proposed transferee, the cash price offered for the Offered Shares by the
proposed transferee (or, if the proposed Transfer is one in which the holder
will not receive cash, such as an involuntary transfer, gift, donation or
pledge, the holder will state that no purchase price is being proposed), and the
other terms and conditions of the proposed Transfer. The date such notice is
mailed will be hereinafter referred to as the “Notice Date” and the record
holder of the Offered Shares will be hereinafter referred to as the “Offeror.”
If, from time to time, there is any stock dividend, stock split or other change
in the character or amount of any of the outstanding Common Stock which is
subject to the provisions of your Option, then in such event any and all new,
substituted or additional securities to which you are entitled by reason of your
ownership of the shares of Common Stock acquired upon exercise of your Option
will be immediately subject to the Company’s Right of First Refusal (as defined
below) with the same force and effect as the shares subject to the Right of
First Refusal immediately before such event.




--------------------------------------------------------------------------------






(ii)For a period of thirty (30) calendar days after the Notice Date, or such
longer period as may be required to avoid the classification of your Option as a
liability for financial accounting purposes, the Company will have the option to
purchase all (but not less than all) of the Offered Shares at the purchase price
and on the terms set forth in Section 11(a)(iii) (the Company’s “Right of First
Refusal”). In the event that the proposed Transfer is one involving no payment
of a purchase price, the purchase price will be deemed to be the Fair Market
Value of the Offered Shares as determined in good faith by the Board in its
discretion. The Company may exercise its Right of First Refusal by mailing (by
registered or certified mail) written notice of exercise of its Right of First
Refusal to the Offeror prior to the end of said thirty (30) days (including any
extension required to avoid classification of the Option as a liability for
financial accounting purposes).
(iii)The price at which the Company may purchase the Offered Shares pursuant to
the exercise of its Right of First Refusal will be the cash price offered for
the Offered Shares by the proposed transferee (as set forth in the notice
required under Section 11(a)(i)), or the Fair Market Value as determined by the
Board in the event no purchase price is involved. To the extent consideration
other than cash is offered by the proposed transferee, the Company will not be
required to pay any additional amounts to the Offeror other than the cash price
offered (or the Fair Market Value, if applicable). The Company’s notice of
exercise of its Right of First Refusal will be accompanied by full payment for
the Offered Shares and, upon such payment by the Company, the Company will
acquire full right, title and interest to all of the Offered Shares.
(iv)If, and only if, the option given pursuant to Section 11(a)(ii) is not
exercised, the Transfer proposed in the notice given pursuant to Section
11(a)(i) may take place; provided, however, that such Transfer must, in all
respects, be exactly as proposed in said notice except that such Transfer may
not take place either before the tenth (10th) calendar day after the expiration
of the thirty (30) day option exercise period or after the ninetieth (90th)
calendar day after the expiration of the thirty (30) day option exercise period,
and if such Transfer has not taken place prior to said ninetieth (90th) day,
such Transfer may not take place without once again complying with this Section
11(a). The option exercise periods in this Section 11(a)(iv) will be adjusted to
include any extension required to avoid the classification of your option as a
liability for financial accounting purposes.
(b)As used in this Section 11, the term “Transfer” means any sale, encumbrance,
pledge, gift or other form of disposition or transfer of shares of Common Stock
or any legal or equitable interest therein; provided, however, that the term
Transfer does not include a transfer of such shares or interests by will or
intestacy to your Immediate Family (as defined below). In such case, the
transferee or other recipient will receive and hold the shares of Common Stock
so transferred subject to the provisions of this Section, and there will be no
further transfer of such shares except in accordance with the terms of this
Section. As used herein, the term "Immediate Family" will mean your spouse, the
lineal descendant or antecedent, father, mother, brother or sister, child,
adopted child, grandchild or adopted grandchild of you or your spouse, or the
spouse of any child, adopted child, grandchild or adopted grandchild of you or
your spouse.
(c)None of the shares of Common Stock purchased on exercise of your Option will
be transferred on the Company’s books nor will the Company recognize any such
Transfer of any such shares or any interest therein unless and until all
applicable provisions of this Section 11 have been complied with in all
respects. The certificates of stock evidencing shares of Common Stock purchased
on exercise of your Option will bear an appropriate legend referring to the
transfer restrictions imposed by this Section 11.




--------------------------------------------------------------------------------






(d)To ensure that the shares subject to the Company’s Right of First Refusal
will be available for repurchase by the Company, the Company may require you to
deposit the certificates evidencing the shares that you purchase upon exercise
of your Option with an escrow agent designated by the Company under the terms
and conditions of an escrow agreement approved by the Company. If the Company
does not require such deposit as a condition of exercise of your Option, the
Company reserves the right at any time to require you to so deposit the
certificates in escrow. As soon as practicable after the expiration of the
Company’s Right of First Refusal, the agent will deliver to you the shares and
any other property no longer subject to such restriction. In the event the
shares and any other property held in escrow are subject to the Company’s
exercise of its Right of First Refusal, the notices required to be given to you
will be given to the escrow agent, and any payment required to be given to you
will be given to the escrow agent. Within thirty (30) days after payment by the
Company for the Offered Shares, the escrow agent will deliver the Offered Shares
that the Company has repurchased to the Company and will deliver the payment
received from the Company to you.
12.Right of Repurchase. To the extent provided in the Company’s bylaws in effect
at such time the Company elects to exercise its right, the Company will have the
right to repurchase all or any part of the shares of Common Stock you acquire
pursuant to the exercise of your Option.
13.Change in Control.
(a)If a Change in Control occurs and your Continuous Service has not terminated
as of, or more than three months prior to, the effective time of the Change in
Control, then, as of the effective time of such Change in Control, the vesting
and exercisability of your Option will be accelerated in full.
(b)If any payment or benefit you would receive from the Company or otherwise in
connection with a Change in Control or other similar transaction (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment will be equal
to the Reduced Amount. The “Reduced Amount” will be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (y) the largest portion, up to and including the
total, of the Payment, whichever amount ((x) or (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
will occur in the manner that results in the greatest economic benefit for you.
The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the event
described in Section 280G(b)(2)(A)(i) of the Code will perform the foregoing
calculations. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting such Change in Control or similar transaction, the Company will
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company will bear all expenses
with respect to the determinations by such independent registered public
accounting firm required to be made hereunder. The independent registered public
accounting firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
and you within thirty (30) calendar days after the date on which your right to a
Payment is triggered (if requested at that time by the Company or you) or such
other time as reasonably requested by the Company or you. Any good faith
determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and you.




--------------------------------------------------------------------------------






14.Option not a Service Contract. Your Option is not an employment or service
contract, and nothing in your Option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
15.Withholding Obligations.
(a)At the time you exercise your Option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
Option.
(b)If this Option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your Option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your Option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
Option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your Option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.
(c)You may not exercise your Option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your Option when desired even though your Option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.
16.Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your Option or your other compensation. In
particular, you acknowledge that this Option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the Option. Because the Common Stock is not traded on an established
securities market, the Fair Market Value is determined by the Board, perhaps in
consultation with an independent valuation firm retained by the Company. You
acknowledge that there is no guarantee that the Internal Revenue Service will
agree with the valuation as determined by the Board, and you will not make any
claim against the Company, or any of its Officers, Directors, Employees or
Affiliates in the event that the Internal Revenue Service asserts that the
valuation determined by the Board is less than the “fair market value” as
subsequently determined by the Internal Revenue Service.




--------------------------------------------------------------------------------






17.Notices. Any notices provided for in your Option or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
18.Governing Plan Document. Your Option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your Option and those of the Plan, the
provisions of the Plan will control.
19.Effect on Other Employee Benefit Plans. The value of this Option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
20.Voting Rights. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this Option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this Option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
21.Severability. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
22.Miscellaneous.
(a)The rights and obligations of the Company under your Option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Option.
(c)You acknowledge and agree that you have reviewed your Option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Option, and fully understand all provisions of your Option.
(d)This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.




--------------------------------------------------------------------------------








*     *    *


This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.






